 1

 2
                                                                         JS-6
 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
 9

10   In re:
11   ASHER WAGH,
                                                   District Court Case Number
12                  Debtor.                        2:18-cv-06125-JFW
13   NEIL KERMAN and CAPTECH                       Bankruptcy Court Case Number
     INTERNATIONAL LLC,                            2:18-bk-14499-WB
14
                    Appellant,                     ORDER DISMISSING APPEAL
15
              v.
16
     ASHER WAGH and UNITED
17   STATES TRUSTEE FOR REGION
     16,
18
                    Appellees.
19

20

21            The Court having considered the Stipulation For Dismissal Of Appeal, and for
22   good cause appearing,
23            IT IS HEREBY ORDERED that this appeal is DISMISSED.
24

25   Dated: December 7, 2018                 ___________________________
26                                           JOHN F. WALTER
                                             UNITED STATES DISTRICT JUDGE
27

28
